Citation Nr: 9929142	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-17 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1951 until retiring in April 1971.  He died in January 1997.  
Shortly after his death, in March 1997, his widow filed a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits-for service connection for the cause of his death.  
In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, denied her 
claim.  The RO also denied her claim for dependents' 
educational assistance under the provisions of Chapter 35 of 
the United States Code.  She appealed to the Board of 
Veterans' Appeals (Board), requesting service connection for 
the cause of the veteran's death.  She did not appeal the 
denial of dependents' educational assistance, so that issue 
is not before the Board.  38 C.F.R. § 20.200.  She twice 
testified at hearings at the RO in support of her claim-
initially in July 1997, which a local hearing officer 
conducted, and later in July 1999, before the undersigned 
Member of the Board.

During her July 1999 Travel Board hearing, the appellant 
alleged that she is entitled to accrued benefits because, at 
the time of the veteran's death, he was entitled to an 
increased rating for his service-connected hypertension.  
This issue has not been developed for appellate consideration 
by the Board.  Therefore, it is referred to the RO for all 
appropriate development and consideration.


FINDINGS OF FACT

1.  There is no medical evidence of record suggesting that 
the veteran's service-connected hypertension either caused or 
contributed substantially or materially to his death from 
progressive respiratory failure due to chronic obstructive 
pulmonary disease (COPD); there also is no medical evidence 
of record suggesting that he had COPD-or any other type of 
lung disease-during service, or for several years after 
service, or that his COPD otherwise was related to his 
service in the military.

2.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

A more preliminary determination, however, that must be made 
in a case involving a claim for service connection is whether 
the claim is "well-grounded."  A claim is "well-grounded" 
if it is "plausible, meritorious on its own or capable 
of substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that the claim is well grounded-if judged by a fair 
and impartial individual-resides with the appellant, and if 
it is determined that she has not satisfied her initial 
burden of submitting evidence sufficient to show that her 
claim is well grounded, then her appeal must be denied, and 
VA does not have a "duty to assist" her with her claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

During her hearings in July 1997 and July 1999, as well as in 
several written statements that she submitted at other times 
during the course of her appeal, the appellant alleged that 
the veteran's service-connected hypertension "contributed" 
to his death from progressive respiratory failure due to 
COPD.  There is absolutely no medical evidence of record, 
however, supporting her allegations.  In fact, a VA physician 
who reviewed the evidence pertaining to this case in August 
1997 concluded otherwise-indicating in a written statement 
that same month that the veteran's hypertension was not a 
significant factor in his death and did not contribute 
substantially or materially to it.  That VA physician's 
opinion is consistent with the certificate of death, which 
lists only progressive respiratory failure due to COPD as the 
cause of death; no other conditions, including hypertension, 
are mentioned.  Although the appellant believes that there 
was a relationship between the veteran's hypertension and his 
death, she, as a lay person, does not have the necessary 
expertise or training to give a competent opinion on the 
dispositive issue of medical causation; thus, her allegations 
to this effect have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

One of the veteran's private treating physicians indicated in 
an October 1985 statement that "...perhaps some of the 
lability of his blood pressure may be secondary to [his] lung 
disease," but that statement is not sufficient to well 
ground the appellant's claim because it suggests that the 
lung disease (here, the COPD) was causing fluctuations in the 
veteran's blood pressure (i.e., hypertension)-and not vice 
versa-that his service-connected hypertension was having any 
adverse affect on the lung disease (COPD), either directly or 
otherwise via substantial or material contribution or by way 
of aggravation of the nonservice-connected condition by 
the service-connected condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (service connection is permissible for the 
degree of aggravation of a nonservice-connected condition by 
a service-connected disability, but not vice versa).

The appellant also alleged during her hearings that the 
veteran had lung disease (asthma) during service, which was 
an early manifestation of his later diagnosed COPD.  But 
those allegations also are not supported by the objective 
medical evidence of record, which does not show that he had 
any relevant respiratory complaints during service, or that 
he received a relevant diagnosis, or that he had lung disease 
of any sort (asthma, bronchitis, COPD, emphysema) for several 
years after service.  X-rays taken of the veteran's chest 
shortly after service, during a June 1971 VA compensation 
examination, were negative, and his lungs were clear.  Also, 
an electrocardiogram (EKG) was within normal limits as well.  
The first medical evidence of lung disease, post service, was 
not until at least 1977, which was 6 years after the veteran 
had retired from the military.  Moreover, none of the medical 
records concerning the treatment he received on or subsequent 
to that occasion etiologically links the lung disease that 
caused his death in 1997 to his service in the military.  The 
Board emphasizes that medical evidence-and not just 
unsubstantiated allegations-is required to make a claim for 
service connection well grounded, and there simply is no such 
evidence in this case.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 
2 Vet. App 609, 610-611 (1992).

Since the appellant has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for the cause of the veteran's death is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to her claim.  See Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make her claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the appellant's claim on the same basis as the 
Board-as not well grounded.  Clearly then, she is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board observes that, in the May 1997 Statement 
of the Case (SOC), the RO notified the appellant of the legal 
requirement to submit a well-grounded claim and of the need 
to submit evidence showing that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  Thus, the "duty to inform" the appellant of the 
evidence necessary to complete her application for service 
connection has been met.  38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

